


Exhibit 10.17

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

$16,450,536

 

March 21, 2008

 

Finisar Corporation, a Delaware corporation (the “Company”), for value received,
promises and agrees to pay to Parviz Tayebati (“Holder”) the principal sum of
Sixteen Million Four Hundred Fifty Thousand Five Hundred and Thirty-six Dollars
($16,450,536), together with interest on the outstanding principal balance of
this Amended and Restated Convertible Promissory Note (this “Note”) at the rate
of twelve percent (12.0%) per annum. This Note is issued pursuant to that
Purchase Agreement dated as of March 23, 2007 to which Company and Holder are
parties (the “Purchase Agreement”). This Note amends, restates and replaces the
Convertible Promissory Note ($15,592,926) dated as of March 26, 2007 made by the
Company to Holder (the “Prior Note”). This Note is not intended to be and shall
not be construed as a novation of the indebtedness evidenced by the Prior Note.

 

1.                                       Definitions. As used in this Note, the
following terms shall have the definitions ascribed to them below:

 

1.1.          “Commission” means the United States Securities and Exchange
Commission.

 

1.2.          “Common Stock” means the common stock, $0.001 par value, of the
Company, and any securities into which such common stock may hereafter be
classified.

 

1.3.          “Conversion Shares” means any shares of Common Stock issued upon
the conversion, in whole or in part, of this Note.

 

1.4.          “Maturity Date” shall be September 22, 2008.

 

1.5.          “Securities Act” means the Securities Act of 1933, as amended.

 

1.6.          “Trading Day” means a day on which trading occurs on the NNM (or
any successor thereto).

 

--------------------------------------------------------------------------------


 

2.             Payments.

 

2.1.          Initial Payment. On March 26, 2008, the Company shall pay to the
Holder cash in the amount of Four Million Five Hundred Thirty Three Thousand Six
Hundred and Twelve Dollars ($4,533,612) (the “Initial Payment”).

 

2.2.          Second Payment. On June 20, 2008 (the “Second Payment Date”), the
Company shall pay to the Holder an amount equal to Five Million Nine Fifty Eight
Thousand Four Hundred and Sixty Two Dollars ($5,958,462), together with all
accrued but unpaid interest on this Note through such date (the “Second
Payment”). The Company may make the Second Payment in cash, shares of Common
Stock, or a combination of cash and shares of Common Stock, in the Company’s
sole discretion; provided, however, that there must then be an effective
Registration Statement filed by the Company with the Commission covering such
shares of Common Stock; and provided further, that all accrued interest shall be
paid in cash. The maximum number of shares of Common Stock which may be issued
pursuant to the Second Payment shall not exceed Three Million Four Hundred
Thousand (3,400,000) shares. Subject to the foregoing, in the event the Company
elects to make all or a portion of the Second Payment in shares of Common Stock,
the Holder shall be entitled to receive that number of shares of Common Stock
equal to that portion of the Second Payment which is to be converted into shares
of Common Stock divided by the average closing trading price per share of the
Common Stock on the Nasdaq National Market (“NNM”) for the five (5) Trading Days
ending two (2) days prior to the Second Payment Date.

 

2.3.          Final Payment. The remaining outstanding principal balance of and
all accrued but unpaid interest on this Note shall be due and payable on the
Maturity Date (the “Final Payment”). The Company may make the Final Payment in
cash, shares of Common Stock, or a combination of cash and shares of Common
Stock, in the Company’s sole discretion; provided, however, that there must then
be an effective Registration Statement filed by the Company with the Commission
covering such shares of Common Stock; and provided further, that all accrued
interest shall be paid in cash. The maximum number of shares of Common Stock
which may be issued pursuant to the Final Payment shall not exceed Three Million
Four Hundred Thousand (3,400,000) shares. Subject to the foregoing, in the event
the Company elects to make all or a portion of the Final Payment in shares of
Common Stock, the Holder shall be entitled to receive that number of shares of
Common Stock equal to that portion of the Final Payment which is to be converted
into shares of Common Stock divided by the average closing trading price per
share of the Common Stock on the NNM for the five (5) Trading Days ending two
(2) days prior to the Maturity Date.

 

2.4.          Prepayment. The Company shall have the right at any time and
without premium or penalty to prepay this Note, in whole or in part, in cash on
or prior to the Maturity Date.

 

2.5.          Interest. The Company shall pay interest to the Holder on the
outstanding principal balance of this Note at the rate of twelve percent (12.0%)
per annum, calculated on the basis of a 365-day year and shall accrue daily
commencing on March 26, 2008.

 

2.6.          Currency. All payments shall be in lawful money of the United
States of America.

 

2

--------------------------------------------------------------------------------


 

2.7.          Issuance of Conversion Shares. The Company shall, at its election,
either (1) cause a certificate or certificates representing the Conversion
Shares to be issued in the name of Holder and delivered to the Holder by
nationally recognized overnight delivery service within two (2) business days
following any conversion of all or a portion of this Note, or (2) cause an
electronic issuance of the Conversion Shares to the Holder by the DWAC (Deposit
and Withdrawal At Custodian) service.

 

2.8.          Fractional Shares. No fractional shares shall be issued upon
conversion of this Note and the value of any fractional shares issuable upon
such conversion shall be paid by the Company to the Holder in cash.

 

2.9.          Satisfaction of Obligations. Upon payment of the entire principal
amount of and accrued interest on this Note, whether in cash or in a combination
of cash and Conversion Shares in accordance with the provisions of this
Section 2, the Company shall be forever released from all obligations and
liabilities hereunder.

 

3.             Default.

 

3.1.          Events of Default. The occurrence of either of the following
events shall constitute an “Event of Default” hereunder:

 

(a)           any failure by the Company to pay any amount payable in cash
hereunder, in accordance with the terms hereof, which default is not cured
within ten (10) business days following written notice thereof from the Holder;
or

 

(b)           any failure by the Company to issue any securities issuable
hereunder, in accordance with the terms hereof.

 

3.2.          Remedies. During the continuance of an Event of Default, Holder
shall have the right to (i) accelerate the payment of the Remaining Principal
Balance hereunder, and (ii) enforce this Note by exercise of the rights and
remedies granted to it by applicable law. The Company shall pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred or expended by the Holder in enforcing or collecting this Note
as a result of an Event of Default or the protection or prescription of any
rights of Holder hereunder. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor, diligence in collection and notice
of intent to accelerate maturity.

 

3.3.          Waiver; Cumulative Remedies. No course of dealing or any delay or
failure to exercise any right hereunder on the Holder’s part shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. No single or partial waiver by the Holder of any provision of this
Note or of any breach or default hereunder or of any right or remedy shall
operate as a waiver of any other provision, breach, default right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.
The Holder’s rights and remedies are cumulative and are in addition to all
rights and remedies which the Holder may have in law or in equity or by statute
or otherwise; provided, however, that the Holder acknowledges that the
indemnification remedy provided in Section 9.4 of the Purchase Agreement shall
not be available to the Holder as a right or remedy for the Company’s breach or
default hereunder.

 

3

--------------------------------------------------------------------------------


 

4.           Amendments. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by the Company and
the Holder and then only to the extent set forth therein.

 

5.           Severability. If any provision of this Note is determined to be
invalid, illegal or unenforceable, in whole or in part, the validity, legality
and enforceability of any of the remaining provisions or portions of this Note
shall not in any way be affected or impaired thereby.

 

6.           Notices. Any notice or other communication required or desired to
be given hereunder shall be in the form and manner specified below, and shall be
addressed to the party to be notified as follows:

 

 

 

If to Holder:

 

Parviz Tayebati

 

 

 

 

2 Avery Street, 27E
Boston, MA 02111

 

 

 

 

 

 

 

with copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

 

 

One Financial Center
Boston, MA 02111
Telecopy (617) 542-2241

 

 

 

 

Attn: Stanley A. Twarog, Esq.

 

 

 

 

 

 

 

If to the Company:

 

Finisar Corporation

 

 

 

 

1389 Moffett Park Drive
Sunnyvale, CA 94089

 

 

 

 

Attn: Chief Financial Officer

 

 

 

 

 

 

 

Telecopy:

 

(408) 541-4154

 

or to such other address as each party designates to the other by notice in the
manner herein prescribed. Notice shall be deemed given hereunder if
(i) delivered personally or otherwise actually received, (ii) sent by overnight
delivery service, (iii) mailed by first-class United States mail, postage
prepaid, registered or certified, with return receipt requested, or
(iv) transmitted by facsimile transmission (and confirmed by a copy delivered in
accordance with clauses (i), (ii) or (iii). Notice mailed as provided in clause
(iii) above shall be effective upon the expiration of three (3) business days
after its deposit in the United States mail. Notice given in any other manner
described in this section shall be effective upon receipt by the addressee
thereof; provided, however, that if any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.

 

7.           Replacement. Upon the Company’s receipt of reasonably satisfactory
evidence of the loss, theft, destruction or mutilation of this Note and (i) in
the case of any such loss theft or destruction, upon delivery of indemnity
reasonably satisfactory to the Company in form and amount, or (ii) in the case
of any such mutilation, upon surrender of this Note for cancellation, the
Company, at its expense, shall execute and deliver, in lieu thereof, a new Note.

 

4

--------------------------------------------------------------------------------


 

8.          Legal Fees. In the event of any legal action to enforce the rights
of the Holder or the Company, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable
costs and expenses, including reasonable attorneys’ fees, incurred in such
action.

 

9.          Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company, without the prior written consent of the
Holder, or by the Holder, without the prior written consent of the Company,
which consent shall not be unreasonably withheld.

 

10.        No Rights as Stockholder. This Note, as such, shall not entitle the
Holder to any rights as a stockholder of the Company.

 

11.        Headings. The descriptive headings in this Note are inserted for
convenience only and do not constitute a part of this Note.

 

12.        Governing Law. The validity, meaning and effect of this Note shall be
determined in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law.

 

13.        Binding Effect. This Note shall be binding upon, and shall inure to
the benefit of, the Company and the Holder and their respective successors and
assigns.

 

14.        Time. Time is of the essence hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly caused this Note to be signed in its
name and on its behalf by its duly authorized officer as of the date hereinabove
written.

 

 

FINISAR CORPORATION

 

 

 

 

 

 

By:

/s/ Jerry Rawls

 

 

 

 

Name:

 Jerry Rawls

 

 

 

 

Title:

CEO

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Parviz Tayebati

 

PARVIZ TAYEBATI

 

 

6

--------------------------------------------------------------------------------
